



EXHIBIT 10.25


AMENDMENT NO. 4 TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT (this
“Amendment”), dated as of June 30, 2016, is by and among EXPO INC., a Delaware
corporation (the “SPV”), NEWELL BRANDS INC. (formerly known as Newell Rubbermaid
Inc.), a Delaware corporation, as servicer (in such capacity, the “Servicer”),
the entities party hereto as Conduit Lenders (the “Conduit Lenders”), the
entities party hereto as Committed Lenders (the “Committed Lenders” and,
together with the Conduit Lenders, the “Lenders”), the entities party hereto as
Managing Agents (the “Managing Agents”), PNC BANK, NATIONAL ASSOCIATION, a
national banking association, as the Administrative Agent for the Lenders (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning given to such terms in the Loan and Servicing
Agreement (defined below).


WHEREAS, the SPV, the Servicer, the Conduit Lenders, the Committed Lenders, the
Managing Agents and the Administrative Agent are parties to that certain Amended
and Restated Loan and Servicing Agreement dated as of September 6, 2013 (as
heretofore amended, restated, supplemented or otherwise modified, the “Loan and
Servicing Agreement”); and
WHEREAS, the parties to the Loan and Servicing Agreement have agreed to amend
the Loan and Servicing Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendment to the Loan and Servicing Agreement. Effective as of the
Effective Date, subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the definition of “Scheduled Termination Date”
appearing in Section 1.01 of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
“Scheduled Termination Date” means October 7, 2016, unless such date is extended
pursuant to Section 2.01(c).
Section 2.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Effective Date”) upon the receipt by the Administrative
Agent of this Amendment duly executed by the parties hereto.
Section 3.    Representations and Warranties. Each of the SPV and the Servicer
hereby represents and warrants that:
3.1.    This Amendment and the Loan and Servicing Agreement, as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.
3.2.    Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Article IV of the Loan





--------------------------------------------------------------------------------





and Servicing Agreement, as amended hereby, are true and correct in all material
respects as of the date hereof.
3.3.    Upon the effectiveness of this Amendment, no event or circumstance has
occurred and is continuing which constitutes an Event of Termination or an
Incipient Event of Termination.
Section 4.    Reference to and Effect on the Loan and Servicing Agreement.
4.1.    Upon the effectiveness of this Amendment hereof, on and after the date
hereof, each reference in the Loan and Servicing Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Loan and Servicing Agreement and its amendments, as amended
hereby.
4.2.    The Loan and Servicing Agreement, as amended hereby, and all other
amendments, documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
4.3.    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Lenders, the Committed Lenders, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any provision of
the Loan and Servicing Agreement, any Transaction Document or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
Section 5.    Governing Law. THIS AMENDMENT AND THE OBLIGATIONS HEREUNDER, SHALL
IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 6.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
Section 7.    Counterparts; Facsimile Signatures. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery by facsimile of an executed signature page of this Amendment
shall be effective as delivery of an executed counterpart hereof.
Section 8.    Entire Agreement. The parties hereto hereby agree that this
Amendment constitutes the entire agreement concerning the subject matter hereof
and supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.
Section 9.    Fees, Costs and Expenses. Newell shall pay on demand all
reasonable and invoiced fees and out-of-pocket expenses of Sidley Austin LLP,
counsel for the Administrative Agent and the Managing Agents, incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment.




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.


EXPO INC.,
as SPV




By: /s/ John B. Ellis
Name: John B. Ellis
Title: Vice President, Treasurer and Finance Operations






NEWELL BRANDS INC.,
as Servicer




By: Amit Singh
Name: Amit Singh
Title: Senior Vice President, Treasurer




Signature Page to
Amendment No. 4 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as a Managing Agent and as a
Committed Lender




By: /s/ Eric M. Bruno
Name: Eric M. Bruno
Title: Senior Vice President


Signature Page to
Amendment No. 4 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------







VICTORY RECEIVABLES CORPORATION,
as a Conduit Lender




By: David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Managing Agent




By: /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Lender




By: /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Managing Director


Signature Page to
Amendment No. 4 to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------





THUNDER BAY FUNDING LLC,
as a Conduit Lender




By: /s/ Veronica L. Gallagher
Name: Veronica L. Gallagher
Title: Authorized Signatory




ROYAL BANK OF CANADA,
as a Managing Agent and a Committed Lender




By: /s/ Kimberly L. Wagner
Name: Kimberly L. Wagner
Title: Authorized Signatory




By: /s/ Stephen A. Kuklinski
Name: Stephen A. Kuklinski
Title: Authorized Signatory




Signature Page to
Amendment No. 4 to Amended and Restated Loan and Servicing Agreement

